Citation Nr: 1200180	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a respiratory disorder/breathing problems.

4.  Entitlement to service connection for joint pain in all major joints.  

5.  Entitlement to service connection for a right eye disorder, to include as secondary to service-connected left eye disability. 

6.  Entitlement to service connection for a variously diagnosed psychiatric disability, claimed as depression, to include as secondary to service-connected disabilities.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for incomplete paralysis of the left 7th cranial nerve.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  Additional evidence (an October 2011 private medical statement regarding the Veteran's neurological symptoms and duplicates of Medical Board Proceeding reports) was received in October 2011 (with a waiver of initial RO consideration).

The issue of service connection for residuals of subdural hematoma has been raised by the Veteran (see May 25, 2009 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues on appeal (including service connection for incomplete paralysis of the left 7th cranial nerve on de novo review), are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1972 rating decision denied the Veteran service connection for incomplete paralysis of the left 7th cranial nerve, based essentially on findings that the disability pre-existed, and was not aggravated by, his service.

2.  Evidence received since the March 1972 rating decision suggests that the Veteran's incomplete paralysis of the left 7th cranial nerve did not pre-exist (and therefore was incurred in) service; relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for incomplete paralysis of the left 7th cranial nerve may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.

Criteria, Factual Background, and Analysis

A March 1972 rating decision denied the Veteran's claim of service connection for incomplete paralysis of the left 7th cranial nerve essentially on the basis that it pre-existed service (in that the etiology was trauma sustained in a preservice motor vehicle accident) and was not aggravated therein.  He did not appeal that decision, and it became final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted if it is shown the veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 . 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Pertinent evidence of record at the time of the March 1972 rating decision consisted of the Veteran's service treatment and personnel records, which included a report of a pre-induction examination (when the Veteran reported a pre-service head injury in a motor vehicle accident, but neurological evaluation was normal) and reports of Medical Board proceedings in April 1971 showing cranial neuropathy, cranial nerve VII, mild, manifested by weakness of the left supraorbital musculature, probably secondary to traumatic scalp injury sustained 4 years prior to admission, untreated, unchanged, and a finding that this disability did not occur in the line of duty but existed prior to service.  
Evidence received since the March 1972 rating decision includes an October 2011 statement from a private physician, O. F. F., M.D., who reviewed the Veteran's "medical records from the time of his enlistment into the U.S. Army in 1968 until the present" and opined:  

After careful review and consideration of these records as well as the letter written by [the Veteran] on May 25, 2009, I would have to agree with his assessment of his condition.  It is my opinion that the motor vehicle accident that occurred in 1967 would in no way have been a contributing factor to his current health conditions.  According to his enlistment paperwork, he had no neurological deficits including any deficits with regards to cranial nerves III, IV, VI, or VII.  Had any of the deficits, which he currently displays and were present during his admission to Walter Reed Army Medical Center, been a direct result of the motor vehicle accident in 1967, these deficits would have manifested by the time of his enlistment in 1968.  

In conclusion, it is my professional opinion that [the Veteran's] neurological manifestations were incurred during the time of his enlistment and NOT prior to his enlistment.

Taken at face value (as is required when considering whether a claim should be reopened), this opinion suggests that the Veteran's incomplete paralysis of the left 7th cranial nerve did not pre-exist service, but was incurred therein.  This evidence bears directly on the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Hence, the additional evidence received is both new and material, and the claim of service connection for incomplete paralysis of the left 7th cranial nerve must be reopened.





ORDER

The appeal to reopen the claim of service connection for incomplete paralysis of the left 7th cranial nerve is granted.


REMAND

A review of the record found that the reopened claim of service connection for incomplete paralysis of the left 7th cranial nerve requires further evidentiary development.  Service treatment records (STRs) show that prior to enlistment (in 1967) the Veteran was involved in an automobile accident.  In his June 1968 Report of Medical History for induction, he stated that he was hospitalized in connection with this accident at St. Mary's Hospital in Norton, Virginia.  The January 1971 examination for Medical Board noted that he was hospitalized for 5 days.  His STRs show findings of incomplete paralysis of the left 7th cranial nerve, post concussion headaches behind the right eye, and right eye nystagmus.  

The Veteran has testified that he experienced manifestations of his claimed disabilities, including neurologic symptoms, since his discharge from active duty service to the present.  Regarding his right eye and depression, he argues, alternatively, that such disabilities are secondary to his left eye disability (his only service-connected disability at present.)

Dr. O. F. F. noted that the Veteran did not have neurological deficits (including of cranial nerves III, IV, VI, VII) on enlistment, currently has such deficits, and that they were present on his admission to Walter Reed Army Medical Center, during service, and opined that the Veteran's neurological manifestations were incurred in, and not prior to, service.  Dr. O. F. F. also opined (without explanation), that had any deficits been a "direct result of the motor vehicle accident in 1967, [they] would have manifested by the time of his enlistment in 1968."  

The Veteran has not been afforded a VA examination in connection with this claim.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the evidence suggests that the Veteran has left 7th cranial nerve pathology that had its onset in service, the "low threshold" standard as to when a VA examination to secure medical nexus opinion is necessary is met.

At the Travel Board hearing the Veteran reported he has received ongoing medical treatment for his claimed disabilities since his discharge from active duty service (in 1971) to the present.  The Veteran's wife testified that VA should have all of his treatment records (including reports of private treatment prior to 2000); however, a review of the claims file found that postservice treatment records associated with the claims file begin in 1996.  As VA is on notice that pertinent records (for treatment from 1971 to 1996) are outstanding, such records must be sought.  

A March 2007 letter from the Social Security Administration (SSA) shows that the Veteran has been awarded monthly disability benefits.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court held, in essence, that records pertaining to SSA disability claims in the possession of SSA are constructively in possession of VA (see 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the Veteran under 38 U.S.C.A. § 5107(a).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Here, the basis for any SSA disability benefits award is unknown; the Board is unable to find that medical records considered by SSA would not be relevant to the matters at issue; and such records must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his claimed disabilities, records of which are not already associated with the claims file, since his 1971 separation from active duty service (and in particular and records of treatment prior to 1996) and to provide the releases necessary for VA to secure private records of such treatment or evaluation.  The RO should also ask the Veteran to provide the release necessary for VA to obtain the April 1967 hospitalization records from St. Mary's Hospital in Norton, Virginia.  The RO should obtain complete clinical records of all such treatment and evaluation from the sources identified.  

2.  The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in their determination on his claim for SSA disability benefits.  The RO should review the records received from SSA, and arrange for any further development suggested by the information therein (e.g., if they identify any further pertinent treatment-providers, secure the records of such treatment).

3.  After those records are received, the RO should arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his current neurologic disability(ies), including any left 7th cranial nerve pathology/impairment.  His claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran, and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a)  Please identify (by medical diagnosis) the Veteran's current neurologic disability(ies), specifically including any paralysis of the left 7th cranial nerve. 

(b)  As to each neurologic disability entity diagnosed, please indicate whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's active duty service?  If so, please identify such evidence.  Please also indicate whether it was manifested in service (citing to supporting factual data).

(c)  If it is determined that there is factual evidence rendering it undebatable that a neurologic disability, including incomplete paralysis of the left 7th cranial nerve, pre-existed service, please opine further whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify any such evidence. 

(d)  If it is determined that any neurologic disability, including incomplete paralysis of the left 7th cranial nerve, did not pre-exist the Veteran's active service and was not manifested therein, is it at least as likely as not (i.e., 50% of better probability) that such disability is etiologically related to his active military service/neurologic complaints therein? 

The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data and comment on the April 1971 Medical Board Report and October 2011 statement from Dr. O. F. F. (explaining the rationale for any disagreement).   

4.  The RO should then arrange for any further development suggested by the results of that sought above, including affording the Veteran examinations for the remaining claims (in particular if treatment records received suggest a nexus to service, or to a service-connected disability), and then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


